Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed June 22, 2021.  At this point claims 21-43 are pending in the instant application and ready for examination by the Examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-28 and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10152675. Although the claims at issue are not identical, they are not patentably distinct from each both set of claims contain the same domain of one another. Different phrasing with the same meaning equates to not patentable distinct.

Instant Application 16179060
U. S. Patent 10152675
Claim 21
A computer-implemented method for managing a health condition of a user, the method comprising:

collecting, by one or more processors, information relating to the user, the information including one or more of behavioral user data, clinical user data, and/or personal user data;

learning, by the one or more processors, one or more patterns that cause an event based on the collected information relating to the user and one or more algorithms;

identifying, based on the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event;

generating a plan based on the collected information and the identified one or more actions, the plan including an implementation schedule for the one or more actions;

presenting the plan to the user or executing the plan;

electronically sending a request for feedback from the user including the user’s subjective assessment of the plan which includes the user’s assessment of a one of one or more patient behaviors that occur after the plan is presented to the user or executed, and the user’s views on interventions, their effectiveness, and/or possible causes 

electronically receiving the feedback including the user’s subjective assessment of the plan from the user in response to the request; and

automatically revising the plan based on the received feedback to generate a revised plan, wherein automatically revising the plan to generate the revised plan includes:

identifying, based on the feedback from the user, one or more actions to prevent the event from occurring or to facilitate the event 

presenting the one or more actions to the user;

after presenting the one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate;

after determining the user’s subjective assessment is inaccurate, reducing a weight assigned to the user’s subjective assessment when identifying the one or more actions to prevent the event from occurring or to facilitate the event 

after determining the user’s subjective assessment is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event; and

identifying, based on the reduced weight assigned to the user’s inaccurate subjective assessment of the plan, and based on the increased weight assigned to the learned patterns, one or more actions, as part of the revised plan, to 

A computer-implemented method for managing health of a user, the method comprising: 

collecting, by one or more processors, information relating to the user;




 learning, by the one or more processors, one or more patterns that cause an event based on the collected information and one or more algorithms; 


identifying, based on the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event; 

preparing a plan based on the collected information and the identified one or more actions; 



presenting the plan to the user or executing the plan; 

electronically requesting feedback from the user relating the user's subjective assessment of the plan; 







electronically receiving the feedback relating to the plan from the user in response to the request; automatically revising the plan based on the feedback; 

wherein automatically revising the plan includes: 




identifying, based on the feedback from the user, one or more actions to prevent the event from occurring or to facilitate the event; 

presenting the one or more actions to the user; 

after presenting the one or more actions to the user, determining that the user's subjective assessment is inaccurate; 


after determining the user's subjective assessment is inaccurate, reducing a weight assigned to the user's subjective assessment when identifying the one or more actions to prevent the event from occurring or to facilitate the event; 

after determining the user's subjective assessment is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event; 

and identifying, based on the reduced weight assigned to the user's subjective assessment is inaccurate and based on the increased weight assigned to the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event. 


wherein: the feedback also includes behavioral user data relating to one or more user behaviors that occur after the plan is generated or presented to the user; and

the revised plan includes one or more additional actions automatically selected based on the feedback. 

 Claim   2
the feedback also includes one or more user behaviors that occur after the plan is prepared or presented to the user; and 



the revised plan includes one or more additional actions automatically selected based on the feedback. 

Claim 23
wherein the feedback also includes a type of medication taken by the user, and a time at which the medication was taken. 

  Claim  3
wherein the feedback also includes a type of medication taken by the user, and a time at which the medication was taken. 

Claim 24
wherein the feedback also includes information relating to food consumed by the user. 

Claim 4
wherein the feedback also includes information relating to food consumed by the user. 

Claim 25
wherein the feedback also includes information relating to exercise performed by the user. 

Claim 5
wherein the feedback also includes information relating to exercise performed by the user. 

Claim 26
wherein the event is a blood glucose level of the user that is below a normal range. 

Claim 6
wherein the event is a blood glucose level of the user that is below a normal range. 

Claim 27
A computer-implemented method for managing a health condition of a user, the method comprising:

analyzing, using at least one processor, user specific data relating to a user care plan, the user specific data including one or more of behavioral user data, clinical user data, and/or personal user data, and determining one or more patterns that cause an event based on the user specific data and one or more algorithms;



electronically receiving the feedback including the user’s subjective assessment of the user care plan from the user in response to the request;

determining one or more actions based on the determined patterns and the user’s subjective assessment of the user care plan;

automatically generating and presenting a revised user care plan based on the user specific data and the determined one or more actions, the revised user care plan including an implementation schedule for the determined one or more actions;

determining a speed of an electronic device associated with the user; and

presenting the revised user care plan based on the speed of the electronic device, wherein presenting the revised user care plan based on the speed of the electronic device includes selecting a type of electronic data to present based on a processor speed of the electronic device and a speed of an electronic network to which the electronic device connects. 


A computer-implemented method for managing health of a user, the method comprising: 

analyzing, using at least one processor, user specific data relating to a user care plan, and learning one or more patterns that cause an event based on the user specific data and one or more algorithms; 







electronically receiving the feedback from the user in response to the request; 



determining one or more actions based on the learned patterns and the user's subjective assessment; 


automatically preparing and presenting a revised user care plan based on the user specific data and the identified one or more actions; 




determining a speed of an electronic device associated with the user; and 

presenting the revised patient care plan based on the speed of the electronic device, wherein presenting the revised patient care plan based on the speed of the electronic device includes selecting a type of electronic data to present based on a processor speed of the electronic device and a speed of an electronic network to which the electronic device connects. 


wherein the feedback includes data manually entered into the electronic device. 

Claim 8
wherein the feedback includes data manually entered into the electronic device. 

Claim 32
wherein the user specific data comprises a blood glucose level received from a blood glucose monitor. wherein the event 


wherein the user specific data comprises a blood glucose level received from a blood glucose monitor. 


wherein the user specific data comprises user interaction data. 

Claim 10
wherein the user specific data comprises user interaction data. 

Claim 34
wherein the revised user care plan is presented to the user on multiple electronic devices. 

Claim 11
wherein the revised user care plan is presented to the user on multiple electronic devices. 

Claim 35
wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial. 

Claim 12
wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial. 

Claim 36
including automatically making one or more inferences based on machine learning using the user specific data, wherein automatically generating and presenting the revised user care plan also is based on the one or more inferences. 

Claim  13
including automatically making one or more inferences based on machine learning using the user specific data, wherein automatically preparing and presenting the revised user care plan also is based on the one or more inferences. 

Claim 37
transmitting an alert related to a non-beneficial action of the user

Claim  14
transmitting an alert related to a non-beneficial action of the user. 

Claim 38
computer-implemented method for managing a health condition of a user, the method comprising:

collecting, by one or more processors, information relating to the user, the information including one or more of behavioral user data, clinical user data, and/or personal user data;

determining, by the one or more processors, one or more patterns that cause an event based on the collected information and one or more algorithms;



generating a plan based on the collected information and the identified one or more actions, the plan including an implementation schedule for the one or more actions;

presenting the plan to the user or executing the plan;

electronically sending a request for feedback from the user including a user’s subjective assessment of the plan and of a manner in which the plan was presented to the user 

electronically receiving the feedback, including the user’s subjective assessment of the plan, from the user in response to the request, wherein the user manually enters the feedback into a computing device, and the feedback includes indicating whether the user prefers text-based information or visual-based information)


generating a revised plan based on the feedback, wherein revising the plan includes: 

identifying, based on the feedback from the user and the determined patterns, one or more actions to prevent the event from occurring or to facilitate the event;

presenting the one or more actions to the user:

after presenting the one or more actions to the user, determining that the user’s 

after determining the user’s subjective assessment of the plan is inaccurate, reducing a weight assigned to the user’s subjective assessment of the plan when identifying the one or more actions to prevent the event from occurring or to facilitate the event;

after determining the user’s subjective assessment of the plan is inaccurate, increasing a weight assigned to the determined patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event; and

identifying, based on the reduced weight assigned to the inaccurate user’s subjective assessment of the plan and based on the increased weight assigned to the determined patterns, one or more actions to prevent the event from occurring or to facilitate the event. 


computer-implemented method for managing health of a user, the method comprising: 

collecting, by one or more processors, information relating to the user; 




learning, by the one or more processors, one or more patterns that cause an event based on the collected information and one or more algorithms; 



preparing a plan based on the collected information and the identified one or more actions; 



presenting the plan to the user or executing the plan; 

electronically requesting feedback from the user relating the user's subjective assessment of a manner in which the plan was presented to the user; 


electronically receiving the feedback from the user in response to the request, wherein the user manually enters the feedback into a computing device, and the feedback includes indicating whether the user prefers text-based information or visual-based information, and the feedback also includes indicating a preferred frequency for content delivery relating to the plan; 

automatically revising the plan based on the feedback, wherein automatically revising the plan includes: 

identifying, based on the feedback from the user and the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event; 

presenting the one or more actions to the user; 

after presenting the one or more actions to the user, determining that the user's subjective assessment is inaccurate; 


after determining the user's subjective assessment is inaccurate, reducing a weight assigned to the user's subjective assessment when identifying the one or more actions to prevent the event from occurring or to facilitate the event; 


after determining the user's subjective assessment is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event; and 


identifying, based on the reduced weight assigned to the user's subjective assessment is inaccurate and based on the increased weight assigned to the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event. 


Claim 39
wherein the one or more actions includes one or more of:

1)    changing a diet of the user;

2)    ordering medication;

3)    contacting a doctor;

4)    changing an exercise routine of the user; and

5)    indicating that the user should rest. 

   Claim 16
wherein the one or more actions includes each of: 

1) changing a diet of the user; 

2) ordering medication; 

3) contacting a doctor; 

4) changing an exercise routine of the user; and 


5) indicating that the user should rest. 









Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 25-26 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atlas in view of Norris in view of Fey and further in view of Kehr. (U. S. Patent Publication 20120123234, referred to as Atlas; U. S. Patent Publication 20020026103, referred to as Norris; U. S. Patent Publication 20090132284, referred to as Fey; U. S. Patent Publication 20030036683, referred to as Kehr)

Claim 21
Atlas discloses a computer-implemented method for managing a health condition of a user, the method comprising: collecting, by one or more processors (Atlas, 0023; The system comprises a control unit comprising a first processor module for processing measured data indicative of blood glucose level and generating first processed data indicative thereof, a second processor module comprising at least one fuzzy logic module; the second processor module receives input parameters corresponding to the measured data, the first processed data and a reference data including individualized Atlas, 0017, 0139, 0023;’ However, the nonlinearity, complexity and uncertainty of the biological system along with the inherited delay and deviation of the measuring devices, makes difficult to define a model and correctly evaluate the physiological behavior of the individual patient [1-3, 5].’ And ‘To translate the clinical meaning of the input parameters using the fuzzy sets of rules, each member function for the input parameters had to have an interval in which the function's value is 1, followed by a smooth decrease to 0 outside this interval.’ (diabetes related values) with ‘….input parameters corresponding to the measured data, the first processed data and a reference data including individualized patient's profile related data,….);…. generating a plan based on the collected information and the identified one or more actions, the plan including an implementation schedule for the one or more actions (Atlas, 0064; According to another broad aspect of the present invention, there is also provided a method for determining insulin basal plan. The method comprises: obtaining a series of basal treatment rates as a function of time; obtaining measured data of glucose level in the patient as a function of time; determining the personal time delay of the patient measured from a basal treatment rates and changes in the glucose level, thereby obtaining a series of basal treatment rates and corresponding changes in glucose level in the patient; and; selecting a basal plan which Atlas, 0027, 0263; ‘It should be understood that in the present invention, the closed-loop analysis is based on a physician approach for decision making with respect to a specific patient under treatment and is adapted to control further treatment accordingly ( feedback).’ And ‘The continuous learning procedure can update the patient's treatment profile during the closed-loop operation.’)
Atlas does not disclose expressly learning, by the one or more processors, one or more patterns that cause an event based on the collected information relating to the user and one or more algorithms; identifying, based on the learned patterns, one or more actions to prevent the event from occurring or to facilitate the event;…. electronically receiving the feedback including the user’s subjective assessment of the plan from the user in response to the request.
Norris discloses learning, by the one or more processors, one or more patterns that cause an event based on the collected information relating to the user and one or more algorithms; identifying, based on the learned patterns (Norris, 0070, abstract; ‘Pattern discovery algorithms may be utilized to locate recurring events in large, continuous streams of information.’ And ‘Deep computing techniques are employed to mine statistical data bases and patient specific data files contributed from multiple sources, including implantable medical devices (IMDs) and external medical devices Norris, 0079; Pattern matching technology can then be applied to compare unusual patterns to known or understood patterns. Such analysis could accelerate understanding of the IMD developed patient data and the possibility of individualized, real-time event prediction, prevention and care guidelines.);…. electronically receiving the feedback including the user’s subjective assessment of the plan from the user in response to the request. (Norris 0052, which discloses the user can alter menu choices which pertain to ‘A user of programmer 20 may interact therewith through the use of a stylus, also coupled to a graphics circuit, which is used to point to various locations on display 84 which display menu choices for selection by the user or an alphanumeric keyboard for entering text or numbers and other symbols. … Display 84 is also used to display-patient related data and menu choices and data entry fields used in entering the data in accordance with the present invention as described below. Graphics display 84 also displays a variety of screens of uplink telemetered, stored or real-time generated, IMD developed patient data. Display 84 may also display uplink telemetered event signals as they are received and thereby serve as a means for enabling the operator to timely review link-history and status.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas and Norris before him/her at the time of the invention to modify Atlas to incorporate prevention concepts of Norris. Given the advantage of cost savings due to it costs less to prevent an event rather then cure an event, one having ordinary skill in the art would have been motivated to make this obvious modification.

Fey discloses presenting the plan to the user or executing the plan; electronically sending a request for feedback from the user including the user’s subjective assessment of the plan which includes the user’s assessment of a one of one or more patient behaviors that occur after the plan is presented to the user or executed, and the user’s views on interventions, their effectiveness, and/or possible causes (Fey, 0037; ‘The user interacts, for example, through input devices such as a keyboard, mouse, microphone, for example, receiving feedback visually and audibly through text, video, audio, and image presentations. It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.‘)….presenting the one or more actions to the user (Fey, 0005; The invention can further include a plan manager component that assists in accumulating information compiled through the other components and presenting a customized prevention plan, dashboard and other interfaces to users.); after presenting the one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate. (Fey, 0005; For example, if the physician and/or the testing 
Atlas, Norris and Fey do not disclose expressly after determining the user’s subjective assessment is inaccurate, reducing a weight assigned to the user’s subjective assessment when identifying the one or more actions to prevent the event from occurring or to facilitate the event; after determining the user’s subjective assessment is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event; and identifying, based on the reduced weight assigned to the user’s inaccurate subjective assessment of the plan, and based on the increased weight assigned to the learned patterns, one or more actions, as part of the revised plan, to prevent the event from occurring or to facilitate the event.
Kehr, [0056] Medical monitoring device 102 provides a means for interacting with the patient through a series of operations controlled by dedicated keys 221-225 and soft function keys 226-229. Dedicated keys 221-225 enable the patient to retrieve information concerning specific medications contained in medication compartments 231-235 or concerning specific diseases. Soft function keys 226-229 enable the patient to respond to patient queries concerning medication side effects, adherence to medication schedules, treatment progress, health status assessment and patient's quality of life. EC: Here Kehr is disclosing the patient has a clear presentation of what is needed in terms of medications needed for treatment. Lack of adherence would mean a reducing a weight.); after determining the user’s subjective assessment is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event (Kehr, [0059] Treatment information includes: (1) response data; (2) physiologic data; (3) data related to cellular, molecular, and endocrine or metabolic mechanisms; (4) data concerning a patient's adherence to a treatment regimen; (5) data concerning the monitoring of medication compliance; and (6) any other data relating to any aspect of a patient's health or general quality of life, including genomic and proteomic data. …. The real-time or near term monitoring facilitates various tasks including, but not limited to, conducting a health status assessment, monitoring adverse or side effects experienced by the patient, monitoring treatment progress, monitoring physiologic data from serum or urine, Kehr is disclosing a determination adherence to treatment and associated data. The modification of the treatment program maps to increasing the weight of the pattern.); and identifying, based on the reduced weight assigned to the user’s inaccurate subjective assessment of the plan, and based on the increased weight assigned to the learned patterns, one or more actions, as part of the revised plan, to prevent the event from occurring or to facilitate the event. (Kehr, [0101] In this way, the patients get the benefit of both population-based as well as individualized assessment and/or treatment protocols on a real-time basis. Once the appropriate healthcare provider (i.e., user 310) populates the data fields in patient database 308 by selecting a combination of data elements for a medical treatment plan from an infinite number of possible data elements, the healthcare provider enters the data elements into fields of patient database 308. Patient database 308 converts these fields into configuration files 324 that are downloaded into the memories of the patient devices or monitors (namely, medical monitoring device 102, monitors 106, sensors 107 and supplementation devices 108). Alternatively, patient database 308 sequentially transmits the real-time prompt-and-record events to the patient devices. As a result, the patient management protocols can be instantaneously updated. EC: Here Kehr is disclosing an updated medical treatment plan which ‘prevents’ a previous treatment or ‘event.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey and Kehr before him/her at the time of the invention to modify Atlas, Norris and Fey to incorporate evaluation of users input and if deficient, lower the value of the 

Claim 25
Atlas and Norris do not disclose expressly wherein the feedback also includes information relating to exercise performed by the user.
Fey discloses wherein the feedback also includes information relating to exercise performed by the user. (Fey, 0029; The preventive health management system of the present invention further includes a filter engine 43 for collecting third party data pertaining to a client medical history, a client medical condition or general health information such as diet, exercise and the like,….) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris and Fey before him/her at the time of the invention to modify Atlas and Norris to incorporate a generation of a plan, receiving feedback from the plan, outputting treatment options, reviewing user's analysis, and if the analysis is flawed, train the user of Fey. Given the advantage of a method for treatment, asking for secondary analysis to improve the user ability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 26
Atlas discloses wherein the event is a blood glucose level of the user that is below a normal range. (Atlas, 0217; On the other hand, it allows the system to be more 

Claim 38
Atlas discloses computer-implemented method for managing a health condition of a user, the method comprising: collecting, by one or more processors (Atlas, 0023; The system comprises a control unit comprising a first processor module for processing measured data indicative of blood glucose level and generating first processed data indicative thereof, a second processor module comprising at least one fuzzy logic module; the second processor module receives input parameters corresponding to the measured data, the first processed data and a reference data including individualized patient's profile related data, individualized patient's treatment history related data and processes the received data to produce at least one qualitative output parameter indicative of patient's treatment parameters, such that the second processor module determines whether any of the treatment parameters is to be modified.), information relating to the user, the information including one or more of behavioral user data, clinical user data, and/or personal user data (Atlas, 0017, 0139,0023;’ However, the nonlinearity, complexity and uncertainty of the biological system along with the inherited delay and deviation of the measuring devices, makes difficult to define a model and correctly evaluate the physiological behavior of the individual patient [1-3, 5].’ And ‘To translate the clinical meaning of the input parameters using the fuzzy sets of rules, each member function for the input parameters had to have an interval in which the function's value is 1, followed by a smooth decrease to 0 outside this interval.’ (diabetes related Atlas, 0064; According to another broad aspect of the present invention, there is also provided a method for determining insulin basal plan. The method comprises: obtaining a series of basal treatment rates as a function of time; obtaining measured data of glucose level in the patient as a function of time; determining the personal time delay of the patient measured from a basal treatment rates and changes in the glucose level, thereby obtaining a series of basal treatment rates and corresponding changes in glucose level in the patient; and; selecting a basal plan which incorporates the basal rates that minimizes a change in the glucose level in time.);… generating a revised plan based on the feedback, wherein revising the plan includes: identifying, based on the feedback from the user and the determined patterns, one or more actions to prevent the event from occurring or to facilitate the event. (Atlas, 0027, 0263; ‘It should be understood that in the present invention, the closed-loop analysis is based on a physician approach for decision making with respect to a specific patient under treatment and is adapted to control further treatment accordingly ( feedback).’ And ‘The continuous learning procedure can update the patient's treatment profile during the closed-loop operation.’)
Atlas does not disclose expressly determining, by the one or more processors, one or more patterns that cause an event based on the collected information and one or more algorithms; identifying, based on the determined patterns one or more actions to 
Norris discloses determining, by the one or more processors, one or more patterns that cause an event based on the collected information and one or more algorithms; identifying, based on the determined patterns (Norris, 0070; Pattern discovery algorithms may be utilized to locate recurring events in large, continuous streams of information.) one or more actions to prevent the event from occurring or to facilitate the event (Norris, 0079; Pattern matching technology can then be applied to compare unusual patterns to known or understood patterns. Such analysis could accelerate understanding of the IMD developed patient data and the possibility of individualized, real-time event prediction, prevention and care guidelines.);… electronically receiving the feedback, including the user’s subjective assessment of the plan, from the user in response to the request, wherein the user manually enters the feedback into a computing device, and the feedback includes indicating whether the user prefers text-based information or visual-based information. (Norris 0052, which discloses the user can alter menu choices which pertain to ‘A user of programmer 20 may interact therewith through the use of a stylus, also coupled to a graphics circuit, which is used to point to various locations on display 84 which display menu choices for selection by the user or an alphanumeric keyboard for entering text or numbers and other symbols. … Display 84 is also used to display-patient related data and menu 
Atlas and Norris do not disclose expressly presenting the plan to the user or executing the plan; electronically sending a request for feedback from the user including a user’s subjective assessment of the plan and of a manner in which the plan was presented to the user …. presenting the one or more actions to the user: after presenting the one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate.
Fey discloses presenting the plan to the user or executing the plan; electronically sending a request for feedback from the user including a user’s subjective assessment of the plan and of a manner in which the plan was presented to the user (Fey, 0037; ‘The user interacts, for example, through input devices such as a keyboard, mouse, microphone, for example, receiving feedback visually and audibly through text, video, audio, and image presentations. It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.‘)….presenting the one or more actions to the user (Fey, 0005; The invention can further include a plan manager component that assists in accumulating information compiled through the other components and presenting a customized prevention plan, dashboard and other interfaces to users.): after presenting the one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate. (Fey, 0005; For example, if the physician and/or the testing detects abnormalities, a recommendation for clinically appropriate interventions and/or specialist examinations can be made as at 76 and later reevaluation and decision making can be made as at 77. If no abnormalities appear to be involved, the physician can recommend periodic follow up diagnostic monitoring and physical examinations as at 78 in conjunction with the development of a lifelong health management plan as at 79.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris and Fey before him/her at the time of the invention to modify Atlas and Norris to incorporate a generation of a plan, receiving feedback from the plan, outputting treatment options, reviewing user's analysis, and if the analysis is flawed, train the user of Fey. Given the advantage of a method for treatment, asking for secondary analysis to improve the user ability, one having ordinary skill in the art would have been motivated to make this obvious modification.
Atlas, Norris and Fey do not disclose expressly after determining the user’s subjective assessment of the plan is inaccurate, reducing a weight assigned to the user’s subjective assessment of the plan when identifying the one or more actions to prevent the event from occurring or to facilitate the event; after determining the user’s subjective assessment of the plan is inaccurate, increasing a weight assigned to the  identifying, based on the reduced weight assigned to the inaccurate user’s subjective assessment of the plan and based on the increased weight assigned to the determined patterns, one or more actions to prevent the event from occurring or to facilitate the event.
Kehr discloses after determining the user’s subjective assessment of the plan is inaccurate, reducing a weight assigned to the user’s subjective assessment of the plan when identifying the one or more actions to prevent the event from occurring or to facilitate the event (Kehr, [0056] Medical monitoring device 102 provides a means for interacting with the patient through a series of operations controlled by dedicated keys 221-225 and soft function keys 226-229. Dedicated keys 221-225 enable the patient to retrieve information concerning specific medications contained in medication compartments 231-235 or concerning specific diseases. Soft function keys 226-229 enable the patient to respond to patient queries concerning medication side effects, adherence to medication schedules, treatment progress, health status assessment and patient's quality of life. EC: Here Kehr is disclosing the patient has a clear presentation of what is needed in terms of medications needed for treatment. Lack of adherence would mean a reducing a weight.); after determining the user’s subjective assessment of the plan is inaccurate, increasing a weight assigned to the determined patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event (Kehr, [0059] Treatment information includes: (1) response data; (2) physiologic data; (3) data related to cellular, molecular, and endocrine or metabolic mechanisms; (4) data concerning a patient's adherence to a treatment regimen; (5) data concerning Kehr is disclosing a determination adherence to treatment and associated data. The modification of the treatment program maps to increasing the weight of the pattern.); and identifying, based on the reduced weight assigned to the inaccurate user’s subjective assessment of the plan and based on the increased weight assigned to the determined patterns, one or more actions to prevent the event from occurring or to facilitate the event. (Kehr, [0101] In this way, the patients get the benefit of both population-based as well as individualized assessment and/or treatment protocols on a real-time basis. Once the appropriate healthcare provider (i.e., user 310) populates the data fields in patient database 308 by selecting a combination of data elements for a medical treatment plan from an infinite number of possible data elements, the healthcare provider enters the data elements into fields of patient database 308. Patient database 308 converts these fields into configuration files 324 that are downloaded into the memories of the patient devices or monitors (namely, medical monitoring device 102, monitors 106, sensors 107 and supplementation devices 108). Alternatively, patient database 308 sequentially transmits the real-time prompt-and-record events to the patient devices. As a result, the patient management Here Kehr is disclosing an updated medical treatment plan which ‘prevents’ a previous treatment or ‘event.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey and Kehr before him/her at the time of the invention to modify Atlas, Norris and Fey to incorporate evaluation of users input and if deficient, lower the value of the user and increase the value of the learned pattern of Kehr. Given the advantage of improved data for training the learning model, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 27-28, 31-32, 34-37 and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atlas, Norris, Fey and Kehr as applied to claims 21, 25-26, 38 above, and further in view of Tsai. (U. S. Patent Publication 20100188432, referred to as Tsai)

Claim 27
Atlas discloses a computer-implemented method for managing a health condition of a user, the method comprising: analyzing, using at least one processor, user specific data relating to a user care plan (Atlas, 0023; The system comprises a control unit comprising a first processor module for processing measured data indicative of blood glucose level and generating first processed data indicative thereof, a second processor module comprising at least one fuzzy logic module; the second processor module receives input parameters corresponding to the measured data, the first processed data and a reference data including individualized patient's profile related data, individualized Atlas, 0017, 0139,0023;’ However, the nonlinearity, complexity and uncertainty of the biological system along with the inherited delay and deviation of the measuring devices, makes difficult to define a model and correctly evaluate the physiological behavior of the individual patient [1-3, 5].’ And ‘To translate the clinical meaning of the input parameters using the fuzzy sets of rules, each member function for the input parameters had to have an interval in which the function's value is 1, followed by a smooth decrease to 0 outside this interval.’ (diabetes related values) with ‘….input parameters corresponding to the measured data, the first processed data and a reference data including individualized patient's profile related data,….), …. automatically generating. (Atlas, 0263; The continuous learning procedure can update the patient's treatment profile during the closed-loop operation.)
Atlas does not disclose expressly and determining one or more patterns that cause an event based on the user specific data and one or more algorithms;…. electronically receiving the feedback including the user’s subjective assessment of the user care plan from the user in response to the request.
Norris discloses and determining one or more patterns that cause an event based on the user specific data and one or more algorithms (Norris, 0070; Pattern discovery algorithms may be utilized to locate recurring events in large, continuous streams of information.);…. electronically receiving the feedback including the user’s Norris 0052, which discloses the user can alter menu choices which pertain to ‘A user of programmer 20 may interact therewith through the use of a stylus, also coupled to a graphics circuit, which is used to point to various locations on display 84 which display menu choices for selection by the user or an alphanumeric keyboard for entering text or numbers and other symbols. … Display 84 is also used to display-patient related data and menu choices and data entry fields used in entering the data in accordance with the present invention as described below. Graphics display 84 also displays a variety of screens of uplink telemetered, stored or real-time generated, IMD developed patient data. Display 84 may also display uplink telemetered event signals as they are received and thereby serve as a means for enabling the operator to timely review link-history and status.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas and Norris before him/her at the time of the invention to modify Atlas to incorporate prevention concepts of Norris. Given the advantage of cost savings due to it costs less to prevent an event rather then cure an event, one having ordinary skill in the art would have been motivated to make this obvious modification.
Atlas and Norris do not disclose expressly electronically sending a request for feedback from the user including a user’s subjective assessment of the user care plan;…. and presenting a revised user care plan based on the user specific data and the determined one or more actions, the revised user care plan including an implementation schedule for the determined one or more actions.
Fey discloses electronically sending a request for feedback from the user including a user’s subjective assessment of the user care plan (Fey, 0037; ‘The user interacts, for example, through input devices such as a keyboard, mouse, microphone, for example, receiving feedback visually and audibly through text, video, audio, and image presentations. It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.‘);…. and presenting a revised user care plan based on the user specific data (Fey, 0005; The invention can further include a plan manager component that assists in accumulating information compiled through the other components and presenting a customized prevention plan, dashboard and other interfaces to users.) and the determined one or more actions, the revised user care plan including an implementation schedule for the determined one or more actions. (Fey, 0005; For example, if the physician and/or the testing detects abnormalities, a recommendation for clinically appropriate interventions and/or specialist examinations can be made as at 76 and later reevaluation and decision making can be made as at 77. If no abnormalities appear to be involved, the physician can recommend periodic follow up diagnostic monitoring and physical examinations as at 78 in conjunction with the development of a lifelong health management plan as at 79.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris and Fey before him/her at the time of the invention to modify Atlas and Norris to incorporate a generation of a plan, receiving feedback from the plan, outputting treatment options, reviewing user's analysis, and if the analysis is flawed, train the user of Fey. Given the advantage of a method for treatment, asking for secondary analysis to improve the user ability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Kehr discloses determining one or more actions based on the determined patterns and the user’s subjective assessment of the user care plan. (Kehr, [0056] Medical monitoring device 102 provides a means for interacting with the patient through a series of operations controlled by dedicated keys 221-225 and soft function keys 226-229. Dedicated keys 221-225 enable the patient to retrieve information concerning specific medications contained in medication compartments 231-235 or concerning specific diseases. Soft function keys 226-229 enable the patient to respond to patient queries concerning medication side effects, adherence to medication schedules, treatment progress, health status assessment and patient's quality of life. EC: Here Kehr is disclosing the patient has a clear presentation of what is needed in terms of medications needed for treatment. This equates an ‘action.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey and Kehr before him/her at the time of the invention to modify Atlas, Norris and Fey to incorporate evaluation of users input and if deficient, lower the value of the user and increase the value of the learned pattern of Kehr. Given the advantage of improved data for training the learning model, one having ordinary skill in the art would have been motivated to make this obvious modification.
Atlas, Norris, Fey and Kehr do not disclose expressly determining a speed of an electronic device associated with the user; and presenting the revised user care plan based on the speed of the electronic device, wherein presenting the revised user care 
Tsai discloses determining a speed of an electronic device associated with the user; and presenting the revised user care plan based on the speed of the electronic device, wherein presenting the revised user care plan based on the speed of the electronic device includes selecting a type of electronic data to present based on a processor speed of the electronic device and a speed of an electronic network to which the electronic device connects. (Tsai, 0060, 0027; ‘In some embodiments, the electronic device can determine one or both of the amount and speed at which to modify the information display based on the determined vector length. EC: Although ‘type of electronic data’ is mentioned in parent applications, there is no definition of what it means.’ And ‘Electronic device 100 can include a processor or control circuitry 102, storage 104, memory 106 input/output circuitry 108, and communications circuitry 112, as typically found in an electronic device of the type of electronic device 100.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey, Kehr and Tsai before him/her at the time of the invention to modify Atlas, Norris. Fey and Kehr to incorporate the ability to interact with a plurality of electronic devices of Tsai. Given the advantage of using this invention from a mobile platform if desired, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 28
Atlas, 0334; The CGS readings were entered (automatically or manually) into the monitoring system of the present invention every five minutes, and the system provided an insulin dose recommendation after each entry.)

Claim 31
Atlas and Norris do not disclose expressly wherein the feedback includes information relating to exercise performed by the user.
Fey discloses wherein the feedback includes information relating to exercise performed by the user. (Fey, 0029; The preventive health management system of the present invention further includes a filter engine 43 for collecting third party data pertaining to a client medical history, a client medical condition or general health information such as diet, exercise and the like,….) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris and Fey before him/her at the time of the invention to modify Atlas and Norris to incorporate a generation of a plan, receiving feedback from the plan, outputting treatment options, reviewing user's analysis, and if the analysis is flawed, train the user of Fey. Given the advantage of a method for treatment, asking for secondary analysis to improve the user ability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 32
Atlas, 0217; On the other hand, it allows the system to be more decisive on decreasing the basal rate and even stopping the insulin infusion in order to prevent hypoglycemia.)

Claim 34
Atlas, Norris, Fey and Kehr do not disclose expressly wherein the revised user care plan is presented to the user on multiple electronic devices.
Tsai discloses wherein the revised user care plan is presented to the user on multiple electronic devices. (Tsai, 0026; For example, electronic device 100 can include a media player such as an iPod.RTM. available by Apple Inc., of Cupertino, Calif., a cellular telephone, a personal e-mail or messaging device (e.g., a Blackberry.RTM. or a Sidekick.RTM.), an iPhone.RTM. available from Apple Inc., pocket-sized personal computers, personal digital assistants (PDAs), a laptop computer, a music recorder, a video recorder, a camera, radios, medical equipment, and any other portable electronic device capable of being moved by the user.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey, Kehr and Tsai before him/her at the time of the invention to modify Atlas, Norris. Fey and Kehr to incorporate the ability to interact with a plurality of electronic devices of Tsai. Given the advantage of using this invention from a mobile platform if desired, one having ordinary skill in the art would have been motivated to make this obvious modification.


Atlas and Norris do not disclose expressly wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial.
Fey discloses wherein the revised user care plan comprises electronic content, wherein the electronic content includes a video tutorial. (Fey, 0050; ….information and links to national service providers, provides a wide range of behavioral change tools (online programs, assessments, tutorials, videos, health library, new articles, links to third party providers and community providers),….) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris and Fey before him/her at the time of the invention to modify Atlas and Norris to incorporate a generation of a plan, receiving feedback from the plan, outputting treatment options, reviewing user's analysis, and if the analysis is flawed, train the user of Fey. Given the advantage of a method for treatment, asking for secondary analysis to improve the user ability, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 36
Atlas discloses including automatically making one or more inferences based on machine learning using the user specific data, wherein automatically generating and presenting the revised user care plan also is based on the one or more inferences. (Atlas, 0059; ….and determining patient's initial treatment profile; receiving continuously measured data generated by at least one of drug delivery devices and glucose measurement devices; applying a self-learning procedure for updating the patient's 

Claim 37
Atlas does not disclose expressly transmitting an alert related to a non-beneficial action of the user. transmitting an alert related to a non-beneficial action of the user.
Norris discloses transmitting an alert related to a non-beneficial action of the user. (Norris, 0028; The formulating step further comprises formulating one or more of an individualized care plan, tailored action plans and reminders, progress reports, tailored rules by patients, physician and disease state, and automatically generated and communicated messages and alerts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas and Norris before him/her at the time of the invention to modify Atlas to incorporate prevention concepts of Norris. Given the advantage of cost savings due to it costs less to prevent an event rather then cure an event, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 41
Atlas, Norris, Fey and Kehr do not disclose expressly wherein the user’s subjective assessment of the plan further includes the user's assessment of at least one of textual display of information included in the generated plan and a quantity of content delivered in connection with presentation of the generated plan.
Tsai, 0032; FIG. 2 is a schematic view of an illustrative display of text in accordance with one embodiment of the invention. Display 200 can include text 202, which can be organized in any suitable manner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey, Kehr and Tsai before him/her at the time of the invention to modify Atlas, Norris. Fey and Kehr to incorporate the ability to interact with a plurality of electronic devices of Tsai. Given the advantage of using this invention from a mobile platform if desired, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 42
Atlas, Norris, Fey and Kehr do not disclose expressly wherein the user’s subjective assessment of the plan further includes the user's assessment of at least one of textual display of information included in the generated plan and a quantity of content delivered in connection with presentation of the generated plan.
Tsai discloses wherein the user’s subjective assessment of the plan further includes the user's assessment of at least one of textual display of information included in the generated plan and a quantity of content delivered in connection with presentation of the generated plan. (Tsai, 0032; FIG. 2 is a schematic view of an illustrative display of text in accordance with one embodiment of the invention. Display 200 can include 

Claim 43
Atlas, Norris, Fey and Kehr do not disclose expressly wherein the user’s subjective assessment of the manner in which the plan was presented to the user includes the user’s assessment of at least one of textual display of information included in the generated plan and a quantity of content delivered in connection with presentation of the generated plan.
Tsai discloses wherein the user’s subjective assessment of the manner in which the plan was presented to the user includes the user’s assessment of at least one of textual display of information included in the generated plan and a quantity of content delivered in connection with presentation of the generated plan. (Tsai, 0032; FIG. 2 is a schematic view of an illustrative display of text in accordance with one embodiment of the invention. Display 200 can include text 202, which can be organized in any suitable manner.) It would have been obvious to one having ordinary skill in the art, having the teachings of Atlas, Norris, Fey, Kehr and Tsai before him/her at the time of the invention to modify Atlas, Norris. Fey and Kehr to incorporate the ability to interact with a plurality .

Claim(s) 22-24, 29-30, 33, 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atlas, Norris, Fey, Kehr and Tsai as applied to claims 27-28, 31-32, 34-37 and 41-42 above, and further in view of Kron. (U. S. Patent Publication 20080020361, referred to as Kron)

Claim 22
Atlas discloses …. the revised plan includes one or more additional actions automatically selected based on the feedback. (Atlas, 0105; Generally, each rule includes a modification of the current treatment delivered to the patient, adapted to a specific patient condition indicated by the Fuzzified input vector. …. The weight can also be determined in accordance with the importance assigned to the rule. In addition, the weight may also be in accordance with a special event handled by the fuzzy logic engine. EC: The weight is changed due to the change in treatment.)
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein: the feedback also includes behavioral user data relating to one or more user behaviors that occur after the plan is generated or presented to the user.
Kron discloses wherein: the feedback also includes behavioral user data relating to one or more user behaviors that occur after the plan is generated or presented to the user. (Kron, 0031; The avatar of the impatient user can likewise exhibit the user's 

Claim 23
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein the feedback also includes a type of medication taken by the user, and a time at which the medication was taken.
Kron discloses wherein the feedback also includes a type of medication taken by the user, and a time at which the medication was taken. (Kron, 0078; User A can also be reminded that user A met with the patient a month ago and prescribed a combination of diet change and medication.)

Claim 24
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein the feedback also includes information relating to food consumed by the user.
Kron discloses wherein the feedback also includes information relating to food consumed by the user. (Kron, 0078; User A can also be reminded that user A met with the patient a month ago and prescribed a combination of diet change and medication.)

Claim 29

Kron discloses wherein the feedback includes a type of medication taken by the user, and a time at which the medication was taken. (Kron, 0078; User A can also be reminded that user A met with the patient a month ago and prescribed a combination of diet change and medication.)

Claim 30
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein the feedback includes information relating to food consumed by the user.
Kron discloses wherein the feedback includes information relating to food consumed by the user. (Kron, 0078; User A can also be reminded that user A met with the patient a month ago and prescribed a combination of diet change and medication.)

Claim 33
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein the user specific data comprises user interaction data.
Kron discloses wherein the user specific data comprises user interaction data. (Kron, 0085; Similarly, physician avatar 445 may exhibit a high confidence level and/or high self esteem if the user has excelled in previous physician/patient interactions. Confidence level, self esteem, mood, emotion, etc. can be portrayed through realistic facial expressions, gestures, posture and/or other body language of physician avatar 

Claim 39
Atlas, Norris, Fey, Kehr, Tsai do not disclose expressly wherein the one or more actions includes one or more of: 1)    changing a diet of the user; 2)    ordering medication; 3)    contacting a doctor; 4)    changing an exercise routine of the user; and 5)    indicating that the user should rest.
Kron discloses wherein the one or more actions includes one or more of: 1)    changing a diet of the user; 2)    ordering medication; 3)    contacting a doctor; 4)    changing an exercise routine of the user; and 5)    indicating that the user should rest. (Kron, 0078; User A can also be reminded that user A met with the patient a month ago and prescribed a combination of diet change and medication.)

Claim 40
Atlas discloses …. the revised plan includes one or more additional actions automatically selected based on the feedback. (Atlas, 0105; Generally, each rule includes a modification of the current treatment delivered to the patient, adapted to a specific patient condition indicated by the Fuzzified input vector. …. The weight can also be determined in accordance with the importance assigned to the rule. In addition, the weight may also be in accordance with a special event handled by the fuzzy logic engine. EC: The weight is changed due to the change in treatment.)

Kron discloses wherein: the feedback also includes behavioral user data relating to one or more user behaviors that occur after the plan is generated or presented to the user. (Kron, 0031; The avatar of the impatient user can likewise exhibit the user's impatient behavior through body language and facial expressions. While interacting with patients within the medical simulation, the user can view his/her avatar and see first hand how the impatient behavior adversely affects the patient relationship.)


Response to Arguments
4.	Applicant’s arguments filed on June 22, 2021 for claims 21-43 have been fully considered but are not persuasive.

5.	Applicant’s arguments:
Section 112, Second Paragraph, Rejection

In the Office Action, claim 39 was rejected under 35 U.S.C. § 112, second
paragraph, for allegedly being indefinite. (Office Action, pp. 2-3.) While Applicant does not necessarily agree that that the claims are unclear, Applicant has amended claim 39 to address the concern raised in the Office Action. Applicant submits that the claims, and, in particular, anended dependent claim 39, are clear and definite. In view of this, Applicant requests that this rejection be withdrawn.

Examiners answer:
In light of the amended claim, the examiner withdraws the rejection.


electronically receiving the feedback . . . in response to the request,” and, as part of the step of “automatically revising the plan based on the feedback,” 

Examiners answer:
‘….electronically receiving the feedback….‘ is part of the claim which Fey addresses as …(Fey, 0037; The user interacts, for example, through input devices such as a keyboard, mouse, microphone, for example, receiving feedback visually and audibly through text, video, audio, and image presentations. It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.) It should be noted that ‘feedback’ is not expanded within the claims.
….“automatically revising the plan based on the feedback,”…. Id addressed by Atlas with (Atlas, 0027, 0263; ‘It should be understood that in the present invention, the closed-loop analysis is based on a physician approach for decision making with respect to a specific patient under treatment and is adapted to control further treatment accordingly ( feedback).’ And ‘The continuous learning procedure can update the patient's treatment profile during the closed-loop operation.’) It should be noted that ‘feedback’ is not expanded within the claims.
	Per the specification 0011, ‘…the feedback being one or more patient behaviors that occur after the plan;…’ So with this position, ‘feedback’ is patient related. 

7.	Applicant’s arguments:
“after presenting the one or more actions to the user, determining that the user’s subjective assessment Is inaccurate,” of independent claim 21. (Office Action, pp. 6-7.) 


A new reference Kehr is used to address this limitation. 

8.	Applicant’s arguments:
Independent claim 21 has been amended herein to recite “[a] computer-implemented method for managing a health condition of a user, the method comprising,” inter alia, 

“electronically sending a request for feedback from the user, the feedback including a user’s subjective assessment of [a] plan, including at least one of one or more patient behaviors that occur after the plan is presented to the user or executed, and the user’s views on interventions, their effectiveness, and/or possible causes|,] 

…. after presenting the one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate.” Fey cannot be understood as teaching or suggesting at least these steps of the method recited in independent claim 


Examiners answer:
The examiner views the reference Fey addresses these elements. ‘ ‘The user interacts, for example, through input devices such as a keyboard, mouse, microphone, for example, receiving feedback visually and audibly through text, video, audio, and image presentations. It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.‘ (Fey, 0037)
A user’s assessment can be viewed as a survey. With this perspective, a user interacting with input devices provides feedback can be seen as a survey. 

9.	Applicant’s arguments:
electronically receiving the feedback, including the user’s subjective assessment of the plan, from the user in response to the request[,] 

Examiners answer:
This has been addressed by Norris.

10.	Applicant’s arguments:
and automatically revising the plan based on the received feedback and to generate a revised plan, wherein automatically revising the plan to generate the revised plan includes|] 

Examiners answer:
This has been addressed by Atlas.

11.	Applicant’s arguments:
The discussion of Fey relating to “the user interface [that] allows the user to input and manage information pertaining to one or more health/intervention plans,” is silent regarding a user’s subjective assessment of the plan, 

Examiners answer:
The examiner disagrees. ‘It will be appreciated that the user interface allows the user to input and manage information pertaining to one or more health/intervention plans established for the user.‘ maps to this claim element. 

12.	Applicant’s arguments:
and, therefore, is also silent as to the one of one or more patient behaviors that occur after the plan is presented to the user or executed, and the user’s views on interventions, their effectiveness, and/or possible causes.

Examiners answer:


13.	Applicant’s arguments:
 Indeed, the discussion of Fey relating to the planning stage, during which abnormalities may be detected and reevaluation and decision making will follow, does not mention or relate to a user's subjective assessment of the plan. And a review of Fey yields no teaching or suggestion of requesting a user’s subjective assessment of the plan, the contents of such an assessment, receiving same, or determining whether any such assessment Is accurate. 

Examiners answer:
The specifications are silent on what is meant by ‘subjective assessment.’ Therefore the examiner uses the concept of input from the user. 

Applicant’s arguments:
Fey therefore fails to teach or suggest “[a] computer implemented method for managing a health condition of a user, the method comprising[] ….

Examiners answer:
This is addressed by Atlas.

14.	Applicant’s arguments:
... electronically sending a request for feedback from the user, the feedback including a user's subjective assessment of [a] plan, including at least one of one or more patient behaviors that occur after the plan is presented to the user or executed, and the user’s views on interventions, their effectiveness, and/or possible causes[,] 

Examiners answer:
This is addressed by Fey

15.	Applicant’s arguments:


Examiners answer:
This is addressed by Norris.

16.	Applicant’s arguments:
after presenting one or more actions to the user, determining that the user’s subjective assessment of the plan is inaccurate,” as now recited in independent claim 21.

Examiners answer:
This also is addressed by Fey

17.	Applicant’s arguments:
“after determining the user's subjective assessment of the plan is inaccurate, reducing a weight assigned to the user's subjective assessment of the plan when identifying the one or more actions to prevent the event from occurring or to facilitate the event[,] after determining the user’s subjective assessment of the plan is inaccurate, increasing a weight assigned to the learned patterns when identifying the one or more actions to prevent the event from occurring or to facilitate the event[,] and identifying, based on the reduced weight assigned to the user’s inaccurate subjective assessment of the plan, and based on the increased weight assigned to the learned patterns, one or more actions, as part of the revised plan, to prevent the event from occurring or to facilitate the event.” Kron cannot be understood as teaching or suggesting at least these steps of the method recited in independent claim 21.

Examiners answer:
A new reference Kehr is used to address this limitation. 

18.	Applicant’s arguments:
which is to assess a user’s handling of a medical scenario, is wholly different than the assessment of the claimed invention, which is a subjective assessment by a user of a 

Examiners answer:
The examiner disagrees.  Kron is a simulation of medical training. 


19.	Claims 21-43 are rejected.


Correspondence Information
20.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,

	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121